SteeNi-iagbN,
dissenting: It seems to me that the decision in subdivision VI, allowing the deduction of $17,383.28 unamortized discount and expense upon the retirement in 1928 of the bonds of the Metropolitan Electric Co., is contrary to Turner-Farber Love Co. v. Commissioner, 68 Fed. (2d) 416; American Gas & Electric Co. v. Commissioner, 85 Fed. (2d) 527. The petitioner is, under Pennsyl*1125vania law, “an entity entirely distinct from that of its constituents”, and as the result of merger or consolidation, the constituent corporations “are deemed dissolved” and “cease to exist.” Pennsylvania Co. for Insurances, etc., v. Commissioner, 75 Fed. (2d) 719. In this important respect the situation is different from a consolidation in Connecticut, and Connecticut Electric Service Co., 35 B. T. A. 444, is not controlling. There the Board said that “the law of Connecticut is particularly clear in providing that the constituent corporations in the case of a merger or consolidation continue their existence in the corporations into which they are merged or consolidated.”
Murdock agrees with this dissent.